Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” or “B” and initialed VCS by Assistant Appraiser V. C. Schug on the invoices covered by the above-named reappraisement appeal consist of printed linen fabric exported from England.
That when said above mentioned items marked “A” or “B” and initialed by the Assistant Appraiser were exported from England such and similar merchandise was not being freely offered for sale for home consumption to all purchasers in the principal markets of England, nor was it being freely offered for sale to all purchasers in the principal markets of England for exportation to the United States, nor was it being freely offered for sale in the principal market of the United States to United States purchasers.
That at the time of exportation the “cost of production” as defined in Section 402 (f) Tariff Act of 1930, for the above mentioned items marked “A” and initialed by the Assistant Appraiser was £0/6/10 per yard (six shillings, ten pence) British sterling for the cost of materials, labor, and fabrication, (Section 402 (f) (1)), plus 10% for the usual general expenses (Section 402 (f) (2)), then plus 5% and then plus 25% for profits (Section 402 (f) (4)), net packed.
That at the time of exportation the “cost of production” as defined in said Section 402 for the above mentioned items marked “B” and initialed by the Assistant Appraiser was £0/4/7 per yard (four shillings, 7 pence) British sterling for the cost of materials, labor, and fabrication, (Section 402 (f) (1)), plus 10% for the usual general expenses (Section 402 (f) (2)), then plus 5% and then plus 25% for profits (Section 402 (f) (4)), net packed.
*535That the above-named reappraisement appeals is submitted for decision upon this stipulation.
On the agreed facts, I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise identified by the items marked “A” or “B” and initialed VCS by Assistant Appraiser Y. C. Schug on the invoice, and that such values were as follows:
As to the items marked “A” and initialed by the assistant appraiser, English currency 6 shillings, 10 pence, per yard, plus 10 per centum, then plus 5 per centum, then plus 25 per centum, net packed.
As to the items marked “B” and initialed by the assistant appraiser, English currency 4 shillings, 7 pence, per yard, plus 10 per centum, then plus 5 per centum, then plus 25 per centum, net packed.
Judgment will be entered accordingly.